        Case 9:21-cv-00038-DLC Document 11 Filed 04/13/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 ANNA BERNSTEIN,                                      CV 21– 38–M–DLC

                       Plaintiff,

        vs.                                                 ORDER

 MARCUS DALY MEMORIAL
 HOSPITAL CORPORATION,

                       Defendant.

      Before the Court is Plaintiff Anna Bernstein’s Unopposed Motion to

Remand Removed Action. (Doc. 10.) Ms. Bernstein requests that this Court

remand her action back to state court. (Id.) Defendant does not object. (Id.)

      Following a case’s removal to federal court, “[i]f at any time before final

judgment it appears that the district court lacks subject matter jurisdiction, the case

shall be remanded.” 28 U.S.C. § 1447(c). Subject matter jurisdiction depends on

the existence of a federal question or complete diversity among the parties. See 28

U.S.C. § 1441(b)–(c). Neither is present in this case. The Court dismissed Ms.

Bernstein’s only federal cause of action (Doc. 9) and both parties are citizens of

Montana (Doc. 4 at 1). In short, this Court lacks subject matter jurisdiction and

remand is proper.

      Accordingly, IT IS ORDERED that the motion (Doc. 10) is GRANTED.


                                         -1-
       Case 9:21-cv-00038-DLC Document 11 Filed 04/13/21 Page 2 of 2



     IT IS FURTHER ORDERED that the above-captioned matter is

REMANDED to Montana’s Twenty-First Judicial District, Ravalli County.

     The Clerk of Court is directed to close the case file.

     DATED this 13th day of April, 2021.




                                       -2-
